United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3420
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas.
                                        *
James Henry Wilson,                     *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 21, 2011
                                Filed: April 28, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      After the District Court1 denied his motion to suppress, James Henry Wilson
conditionally pleaded guilty to knowingly permitting a minor under his custody and
control to engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct, a violation of 18 U.S.C. § 2251(b) and (e); knowingly
transporting another person in interstate commerce with the intent that she engage in


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
James R. Marschewski, United States Magistrate Judge for the Western District of
Arkansas.
illegal sexual activity, a violation of 18 U.S.C. § 2421; and using a cell phone to
knowingly transfer obscene matter to a minor, whom he knew to be under age sixteen,
a violation of 18 U.S.C. § 1470. He reserved the right to appeal the denial of the
suppression motion. The court sentenced him to life imprisonment, to be followed by
two consecutive ten-year terms in prison; it also imposed a fine of $30,000 and a
lifetime of supervised release.

       On appeal, Wilson’s counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the District Court erred in
denying the suppression motion because the affidavit for the search warrant did not
provide probable cause. We conclude, however, that the court’s factual findings were
not clearly erroneous and that its legal conclusion that probable cause existed was
correct. See United States v. Stevens, 530 F.3d 714, 717 (8th Cir.) (standard of
review), cert. denied, 129 S. Ct. 654 (2008); United States v. Grant, 490 F.3d 627,
631–32 (8th Cir. 2007) (noting that if an affidavit in support of a search warrant sets
forth sufficient facts to lead a prudent person to believe there is a fair probability that
contraband or evidence of a crime will be found in a particular place, probable cause
to issue the warrant has been established; reviewing courts should pay great deference
to issuing judge’s probable-cause determination), cert. denied, 552 U.S. 1281 (2008).

       We have carefully reviewed the record independently under Penson v. Ohio,
488 U.S. 75 (1988), and we have found no nonfrivolous issues. Accordingly, we
grant counsel’s motion to withdraw, and we affirm the judgment of the District Court.
                       ______________________________




                                           -2-